Title: From Thomas Jefferson to Samuel Harrison Smith, 2 August 1808
From: Jefferson, Thomas
To: Smith, Samuel Harrison


                                          
                            
                            [2 Aug. 1808]
                        
                  Th: Jefferson salutes mr S. H. Smith with esteem, and thinks that some such paragraph as the following published in his paper, would do good.
                  Removal by the President.
                  
                        Pope, Collector & Inspector of the port of New Bedford in Massachusets for not using due diligence in the execution of the embargo laws. Isaiah Weston is appointed in his place.
                  I do not recollect Pope’s Christian name. it can be known at the office of state.
               